Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Aaron Sanders on 1/22/2021.

The application has been amended as follows: 

1. (Currently Amended) A method of communication, comprising: 
exchanging, by an access point, data and control signaling over a communication medium via a Primary Cell (PCell) provided by the access point on a first component carrier;
exchanging, by the access point, data signaling over the communication medium via a Secondary Cell (SCell) provided by the access point on a second component carrier;

reconfiguring, by the access point, the SCell as the PCell and the PCell as the SCell for one or more access terminals based on the load balancing condition, wherein the reconfiguring comprises:
sending, via the first component carrier, a handover command to the one or more access terminals, the handover command instructing the one or more access terminals to reconfigure their PCell and SCell designations;
receiving, via the second component carrier, a handover confirmation from the one or more access terminals; and
switching PCell operation to the second component carrier;
adjusting one or more cell reselection parameters to bias cell reselection towards selection of a target PCell; and
signaling the one or more adjusted cell reselection parameters to an idle mode access terminal to trigger a cell reselection of the target PCell.


8. (Canceled)


9. (Currently Amended) An access point 
a memory;
t least one transceiver; 
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: 
direct the at least one transceiver to exchange data and control signaling over a communication medium via a Primary Cell (PCell) provided by the access point on a first component carrier;
direct the at least one transceiver to exchange data signaling over the communication medium via a Secondary Cell (SCell) provided by the access point on a second component carrier;

at least one transceiver to reconfigure the SCell as the PCell and the PCell as the SCell for one or more access terminals based on the load balancing condition, wherein the at least one processor at least one transceiver to reconfigure comprises the at least one processor at least one transceiver to: 
send via the first component carrier a handover command, the handover command instructing the one or more access terminals to reconfigure their PCell and SCell designations;
receive via the second component carrier a handover confirmation; and
;
adjust one or more cell reselection parameters to bias cell reselection towards selection of a target PCell; and
direct the at least one transceiver to signal the one or more adjusted cell reselection parameters to an idle mode access terminal to trigger a cell reselection of the target PCell.



11. (Currently Amended) The access point of claim 9, the at least one processor at least one transceiver to reconfigure comprises the at least one processor at least one transceiver to switch the reconfigured PCell to a third component carrier.

12. (Currently Amended) The access point of claim 11, the at least one processor at least one transceiver to reconfigure comprises the at least one processor at least one transceiver to: 
send via the second component carrier a handover command;
receive via the third component carrier a handover confirmation; and
switch PCell operation to the third component carrier.

access point of claim 12, the at least one processor at least one transceiver to reconfigure comprises the at least one processor at least one transceiver to: 
vacate the first component carrier in response to reception of the handover confirmation; and
occupy the third component carrier in response to the vacation of the first component carrier.


15. (Currently Amended) The access point of claim 9, the at least one processor 
determine a channel selection condition based on a signal quality imbalance between the first component carrier and one or more other component carriers that satisfies a threshold, 
wherein the reconfiguration is further based on the 


16. (Canceled)


17. (Currently Amended) An access point 
means for storing;
; and 
means for processing communicatively coupled to the means for storing and the means for communicating, the means for processing configured to:
cause the means for communicating to exchange data and control signaling over a communication medium via a Primary Cell (PCell) provided by the access point on a first component carrier; 
cause the means for communicating to exchange data signaling over the communication medium via a Secondary Cell (SCell) provided by the access point on a second component carrier; 

determine a load balancing condition based on a traffic imbalance between the first component carrier and one or more other component carriers that satisfies a threshold; 
cause the means for communicating to reconfigure the SCell as the PCell and the PCell as the SCell for one or more access terminals based on the load balancing condition, wherein the means for processing being configured to cause the means for communicating to reconfigure comprises the means for processing being configured to cause the means for communicating to: 
send via the first component carrier a handover command, the handover command instructing the one or more access terminals to reconfigure their PCell and SCell designations;
receive via the second component carrier a handover confirmation; and
;
adjust one or more cell reselection parameters to bias cell reselection towards selection of a target PCell; and
cause the means for communicating to signal the one or more adjusted cell reselection parameters to an idle mode access terminal to trigger a cell reselection of the target PCell.


19. (Currently Amended) The access point of claim 17, wherein the means for processing being configured to cause the means for communicating to reconfigure comprises the means for processing being configured to cause the means for communicating to switch the reconfigured PCell to a third component carrier.

20. (Currently Amended) The access point of claim 19, wherein the means for processing being configured to cause the means for communicating to reconfigure comprises the means for processing being configured to cause the means for communicating to: 
send via the second component carrier a handover command;
receive via the third component carrier a handover confirmation; and
switch PCell operation to the third component carrier.

21. (Currently Amended) The access point of claim 20, wherein the means for processing being configured to cause the means for communicating to 
vacate the first component carrier in response to reception of the handover confirmation; and
occupy the third component carrier in response to the vacation of the first component carrier.


23. (Currently Amended) The access point of claim 17, further comprising: 
means for determining a channel selection condition based on a signal quality imbalance between the first component carrier and one or more other component carriers that satisfies a threshold, 
wherein the reconfiguration is further based on the channel selection condition.

24. (Currently Amended) A non-transitory computer-readable medium comprising code, which, when executed by a processor of an access point, causes the processor to perform operations for communication, the computer-readable medium comprising: 
code for exchanging data and control signaling over a communication medium via a Primary Cell (PCell) provided by the access point on a first component carrier;
code for exchanging data signaling over the communication medium via a Secondary Cell (SCell) provided by the access point on a second component carrier;

code for reconfiguring the SCell as the PCell and the PCell as the SCell for one or more access terminals based on the load balancing condition, the code for reconfiguring comprising: 
code for sending via the first component carrier a handover command, the handover command instructing the one or more access terminals to reconfigure their PCell and SCell designations;
code for receiving via the second component carrier a handover confirmation; and
code for switching PCell operation to the second component carrier;
code for adjusting one or more cell reselection parameters to bias cell reselection towards selection of a target PCell; and
code for signaling the one or more adjusted cell reselection parameters to an idle mode access terminal to trigger a cell reselection of the target PCell.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is “determining, by the access point, a load balancing condition based on a traffic imbalance between the first component carrier and one or more other component carriers that satisfies a threshold; 


The closest prior art to Chen et al. (Pub. No.: US 20130010763 A1) teaches in paragraph [0119, 0120, 0121 and 0124], and in FIGS. 1 and 8, the UE moves towards a carrier aggregation cell 2, the source base station determines to perform a handover to the target base station, namely the handover of the UE to the carrier aggregation cell 2. As shown in FIG. 9b, after receiving the handover request message from the source base station, the target base station determines to configure the CC1, the CC2 and the CC3 in the carrier aggregation cell 2 for the UE, wherein the CC2 is the PCC. Chen also teaches that the original Pcell becomes an Scell and the original Scell becomes a Pcell.  Chen fails to teach Chen fails to teach reconfiguring, by the access point, and wherein the reconfiguring comprises: sending, via the first component carrier, a handover 


The closest prior art to Mochizuki et al. (Pub. No.: US 20150208411 A1), teaches in paragraphs [0366—0367, 0371 and 0387], and in FIG. 23, source legacy carrier judges whether or not the load of the own carrier being an associated legacy carrier is higher than a predetermined threshold, to thereby judge whether or not to change the associated legacy carrier. When judging that the load of the own carrier is higher than the predetermined threshold, the source legacy carrier judges to change the associated legacy carrier and then moves to Step ST2302. Mochizuki also teaches that in Step ST2304, the source legacy carrier determines a target legacy carrier based on the load statuses of the neighbor legacy carriers received in Step ST2303.  The source PCell may notify the UE of the CA configuration after the change of the PCell. Examples of the CA configuration include the configuration information of one or a plurality of SCells .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19-21, 23-24, 26-28 and 30 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Joshua Smith  
/J.S./  
1-27-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477